Opinion filed December 21, 2005  












 








 




Opinion filed December 21, 2005  
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00249-CV 
 
                                                    __________
 
                                      STEVE
JENNINGS, Appellant
 
                                                             V.
 
                      SHERIFF
OF BROWN COUNTY ET AL, Appellees
 
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown County, Texas
 
                                               Trial
Court Cause No. CV0504154
 

 
                                              M
E M O R A N D U M   O P I N I O N




Steve Jennings, an inmate in the Texas Department
of Criminal Justice - Institutional Division 
sued the Sheriff of Brown County and two deputies.  Jennings alleged that he was denied proper
treatment for his diabetic condition and for injuries he received as the result
of an alleged assault by another inmate in the Brown County Jail.  The trial court found that the claim was
frivolous and that Jennings had failed to comply with the mandatory
requirements of Tex. Civ. Prac. &
Rem. Code Ann. '
14.004(a) (Vernon 2002).  The trial court
then dismissed the claim.  We affirm.
In his brief, Jennings argues that the trial court
erred in determining that his claims were frivolous, that Section 14.004(a) was
unconstitutional, and that Section 14.004(a) has not been properly Aauthenticated@
or Aenacted.@

We note that Jennings failed to preserve his constitutional
challenges pursuant to Tex. R. App. P. 33.1.
Gowan v. Texas Dept. Of Criminal Justice, 99 S.W.3d 319 (Tex. App.CTexarkana 2003, no pet.).  Moreover, the constitutional arguments raised
by Jennings have been rejected. Gowan, 99 S.W.3d at 323; Thomas v.
Bilby, 40 S.W.3d 166 (Tex. App.CTexarkana
2001, no pet.); Thomas v. Bush, 23 S.W.3d 215 (Tex. App.CBeaumont 2000, pet. den=d). 
The challenges that Section 14.004(a) has not been properly
authenticated or enacted have also been rejected.  Murphy v. State, 95 S.W.3d 317 (Tex.
App.CHouston
[1st Dist.] 2002, pet. ref=d).
Because we find that the trial court did not abuse
its discretion when it found that Jennings had failed to comply with the
mandatory provisions of Section 14.004(a), we need not address Jennings=s arguments that the trial court erred
in finding that his claim was frivolous. 
Tex. R. App. P. 47.1.
The order of the trial court is affirmed.
 
PER CURIAM
 
December 21, 2005
Not designated for publication. 
See Tex. R. App. P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.